ROBINSON, J.:
1. The Inheritance Tax Act, to accomplish the purpose for which enacted, must be so interpreted as to authorize the payment of the tax by the administrator, executor or trustee out of the corpus of the estate passing.
2. Where an estate is conveyed or devised in trust with provisions for the payment of the income thereof to various beneficiaries in succession, and upon the death of all such income-beneficiaries the corpus of the estate to the remainderman, in the absence of any provision in the trust agreement or the will to the contrary, the corpus of the estate will not be reimbursed by the income-beneficiaries.
3. Where there is a devise of a definite sum, of definite property, or of a fixed annuity, or where the trust agreement provides for the payment of a definit sum, the transfer of property, or the payment of a fixed annuity, and such sum, property or annuity is not dependent as to amount upon the income of the estate and the trust agreement or the will is silent as to the payment of the inheritance tax, the administrator, executor or trustee paying the tax will reimburse the corpus of the estate from the property passing, and where the reimbursement is from annuities the reimbursement will be amortized over the period of expectancy of life ascertained by the mortality tables used by the superintendent of insurance in ascertaining the expectancy of life of an insured.
Judgment afiirmed.
Marshall, C. J., Wanamaker, Jones, Matthias and Day, JJ., concur.